PER CURIAM.
Michael Acevedo appeals the district court’s1 orders dismissing one defendant and granting summary judgment in favor of the remaining defendants in this 42 U.S.C. § 1983 action. After carefully reviewing the record de novo and considering Acevedo’s arguments for reversal, see Mann v. Yarnell, 497 F.3d 822, 825 (8th Cir.2007) (de novo review of summary judgment); Koehler v. Brody, 483 F.3d 590, 596 (8th Cir.2007) (de novo review of dismissal for failure to state claim), we affirm. See 8th Cir. R. 47B. We deny appellees’ motion to dismiss.

. The Honorable Rodney W. Sippel, United States District Judge for the Eastern District of Missouri.